DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of September 20, 2022.

Applicant has amended claims 1, 11, and 17 however these amendments were not sufficient to overcome the previously presented 35 USC 103 rejection thereof for the reasons set forth below.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that Hess fails to disclose that the guard flange 28 has an interior.
While the flange may not have an interior as shown in Figure 3 of the instant application, the claims neither the outer shell be tubular or hollow.  The “interior” of the outer shell without such a requirement can be interpreted, in the broadest reasonable sense, as any space between the 4 “walls” or sides of the flange.  Similar to an element being located within the wall of a block of cement would be said to be inside the block or in the interior of the block.

Applicant has argued that Hess fails to disclose that the magnetic rare earth alloy markers 30 are not located in an interior of the guard flange.
Figure 2 shows that the marker 30 are located within the interior or space between the sides of the flange.  It is noted that the claims do not require that the source be fully enclosed by the shell.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 15-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/039755 (Hess; it is noted that US 2017/0211374 is the US equivalent and is referred to in the rejection below) in view of Kennedy et al. (US 2006/0028321, Kennedy).

Regarding claims 1, 3, 11, 17:  Hess discloses a well shoe device 23, comprising: 
a rigid outer shell 28; and 
a ranging source 30 located within the interior of the rigid outer shell Fig 2 – the source is located between the sides of the shell or inside the body of the shell, the claims do not require that the shell be tubular or hollow nor do they require that the shell fully encloses the source.

Hess discloses all of the limitations of the above claim(s) except for the ranging source being energized by an excitation source.  The ranging source of Hess is in the form of permanent magnets [0024].
Kennedy discloses a magnetic wellbore ranging tool.  Kennedy also discloses that the tool can include permanent magnets or electromagnets [0033].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hess to use an electromagnet since the Examiner notes the equivalence of permanent magnets and electromagnets for their use in the wellbore ranging art and the selection of any of these known equivalents to use in Hess would be within the level of ordinary skill in the art as taught by Kennedy.

Kennedy further discloses that the system must include an excitation source when electromagnets are used [0014], [0081], [0119].  As such, the ranging source of Hess, as modified, would include an excitation source.

Regarding claim 2:  Wherein the well shoe device is floating equipment or guiding equipment Fig 1 – [0016], [0021].

Regarding claims 10 and 12:  Wherein the ranging source is a permanent magnet rare earth alloy – [0124]. 

Regarding claim 11:  Hess discloses a locating and ranging system for well systems having a drilled well, comprising:
the above described well shoe device, wherein the well shoe device is located within a cased drilled well casing 21 – Fig 1; and
a ranging receiver 140 capable of measuring the magnetic field, where the ranging receiver is located in a different active drilling well 130.

Regarding claim 15:  Wherein the well shoe device is located at an end of the cased drilled well Fig 1, 6.

Regarding claim 16:  Wherein the well shoe device is located at a casing joint [0023] or an end of a casing section Fig 1, 6. 

Regarding claim 17:  Hess discloses a method of determining a relative location between two points in a well system Fig 1, 6, the method comprising:
installing the above described well shoe device into a cased drilled well Fig 1 at a first location Fig 1, 6; and
determining a relative location of the well shoe device, utilizing a measured magnetic field, by a ranging receiver located at a second location 130 in the well system [0021], [0022].

Regarding claim 18:  Wherein the well shoe device is inserted at an end of the drilled well Fig 6.

Regarding claim 20:  Wherein the second location is located in a different wellbore 130 from the first location Fig 1, 6.

Regarding claim 21:  Wherein the second location is part of a well system operation comprising at least one of well interception Fig 1, 6 – [0021], [0022], well collision avoidance, end of well detection, steam assisted gravity drainage, and twin well pair drilling operation.

Regarding claim 22:  The method of Hess further comprises:
installing multiple well shoe devices having a magnetic source into the drilled well [0021];
generating a magnetic field by the magnetic sources of the multiple well shoe devices [0021], [0022]; and
determining a relative location of the multiple well shoe devices, utilizing measured varied magnetic field intensities by the ranging receiver [0021], [0022].

Hess fails to disclose varying a magnetic field intensity of the multiple well shoe devices.  The magnetic source in the well shoe devices of Hess are disclosed as passive sources in the form of rare earth alloys or permanent magnets [0024] and thus the magnetic field intensity cannot be varied.
Kennedy discloses a magnetic wellbore ranging tool.  Kennedy also discloses that the tool can include permanent magnets (passive) or electromagnets (active) [0008], [0033].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hess to use an electromagnet since the Examiner notes the equivalence of permanent magnets and electromagnets for their use in the wellbore ranging art and the selection of any of these known equivalents to use in Hess would be within the level of ordinary skill in the art as taught by Kennedy.

Kennedy also discloses that when the magnetic source is electromagnets the magnetic field of the sources can be varied to provide for a magnetic signature for the different sources [0119].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess to vary the magnetic field intensity of the multiple magnetic sources as taught by Kennedy in order to have provided magnetic signatures for the multiple devices so that the relative position of the device could be determined [0119].

Regarding claim 23:  Wherein the well system includes multiple wellbores [0040] and the method further comprises:
installing multiple well shoe devices into the multiple wellbores [0021], [0040];
positioning the multiple well shoe devices in the multiple wellbores at a different specified depth [0021];
specifying a same none of the well shoe devices are disclosed as having different field intensities or different magnetic field intensity, by well shoe design or power management, for the multiple well shoe devices;
deploying the ranging receiver [0021], [0022], [0040]; and
determining a relative location of the multiple well show devices, utilizing measured magnetic field intensities by the ranging receiver [0021], [0022], [0040].

Claims 4, 7-9, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess in view of Kennedy as applied to claims 1, 3, 11, and 17 above, and further in view of Bittar et al. (US 2016/0258277, Bittar).

Regarding claim 4: Hess, as modified, discloses all of the limitations of the above claim(s) except for the electromagnet being operated using a power management system.
Bittar discloses a wellbore ranging system that uses electromagnets 22/26 as the magnetic source that is detected by a ranging receiver 56.  Bittar further discloses that the electromagnets are powered by a control unit 28 that includes a rechargeable battery 28.  The unit is able to provide power to the magnets from the battery when the conductive path to the surface is not available – [0027], [0029], [0034].  This aspect is considered a power management system.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess so that electromagnet was operated using a power management system as taught by Bittar in order to have allowed for ongoing operations via the recharging of the power supply for the electromagnet [0027].

Regarding claims 7, 8, 13, and 19:  Hess, as modified, discloses all of the limitations of the above claim(s) except for the electromagnet being a smart electromagnet.
Bittar discloses a wellbore ranging system that uses electromagnet devices 22 as the magnetic source that is detected by a ranging receiver 56.  The electromagnets are considered “smart” electromagnets as they include the following:
	an electromagnet 26;
a processor 28 configured to direct and control operation of the electromagnet direct signal transmission – [0037]; 
a power management system rechargeable battery – [0027], [0029], [0034]; the rechargeable aspect is considered a power management system coupled to the processor and configured to control power provided to the electromagnet; and 
a transceiver “modulation scheme” – [0034], communicatively coupled with the processor, to receive commands from a surface equipment for frequency modulation of the well shoe device and transmitting data to the surface equipment [0030], [0034], [0036], [0037].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess to include a smart electromagnet as taught by Bittar in order to have been able to control the signals transmitted and received based on stored/desire instructions [0030], [0034].

Regarding claim 9:  Wherein the smart electromagnet is configured to be powered by at least one of a surface excitation source 59/60 of Bittar and a battery [0034] of Bittar.

Regarding claim 14:  Hess, as modified, discloses all of the limitations of the above claim(s) except for the excitation source being a surface source.
The locating and ranging system of Bittar further comprising an excitation source that is either a surface excitation source 59/60 coupled to the cased drilled well and the well shoe device [0036], [0037] or a source at the magnet [0034].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Hess so that the excitation source was at the surface, as taught by Bittar, since the Examiner notes the equivalence of a surface based excitation source and a downhole based excitation source for their use in the ranging art and the selection of any of these known equivalents to excite the ranging source of Hess, as modified, would be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding claim 5:  The prior art of record fails to disclose or suggest that the well shoe device further comprising a non-magnetic interfering material located within the rigid outer shell and around the ranging source as recited in the claimed combination and with the interpretation of “interior” recited above.

Regarding claim 6:  Claim 6 is considered allowable due to its dependence on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
10/17/2022